Citation Nr: 0915198	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  08-00 058A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in n 
April 4, 1986 Board decision which denied a claim for service 
connection for posttraumatic stress disorder (PTSD).

(The Veteran's claim of entitlement to an effective date 
prior to January 13, 2004 for a grant of service connection 
for PTSD is the subject of a separate decision.)


REPRESENTATION

Moving party represented by:  Wisconsin Department of 
Veterans Affairs


APPEARANCE AT ORAL ARGUMENT

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  Among his awards and decorations, he was 
awarded the Combat Infantryman's Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
under its original jurisdiction to adjudicate the veteran's 
January 2008 motion that an April 4, 1986 Board decision 
should be revised or reversed on the basis that there was CUE 
in that decision.  

The Veteran requested a hearing before the Board regarding an 
issue addressed in a separate decision.  That hearing was 
conducted by the undersigned in January 2008.  At that 
hearing, the Veteran testified regarding his belief that 
there was CUE in the Board's April 4, 1986 decision.


FINDINGS OF FACT

1.  The preponderance of the medical evidence at the time of 
the April 4, 1986 Board decision was unfavorable to the 
veteran's claim that he had PTSD.

2.  The April 1986 Board decision was reasonably supported by 
the evidence then of record and was consistent with VA law 
and regulations then in effect.




CONCLUSION OF LAW

The April 4, 1986 Board decision denying entitlement service 
connection for PTSD does not contain clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1403, 20.1404 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
moving party's allegations of CUE.  The United States Court 
of Appeals for Veterans Claims (Court) has determined that 
CUE claims are not conventional appeals.  Rather, such claims 
are requests for revisions of previous decisions.  A claimant 
alleging CUE is not pursuing a claim for benefits.  Instead, 
that claimant is collaterally attacking a final decision.  
While CUE, when demonstrated, may result in reversal or 
revision of a final decision on a claim for benefits, it is 
not by itself a claim for benefits.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).  No duty to the Veteran under the 
VCAA is applicable in this case.

Analysis

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the 
prior Board decision shall be reversed or revised.  See 38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the 
basis of CUE must set forth clearly and specifically the 
alleged CUE, or errors, of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy this requirement.  Motions that fail to comply 
with these requirements shall be dismissed without prejudice 
to re-filing.  See 38 C.F.R. § 20.1404(b) (2008); see also 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 
242 (1994), citing Russell v. Principi, 3 Vet. App. 310 
(1992).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  To warrant revision of a Board decision on the grounds 
of CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. 
§ 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE also does not encompass the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).

The moving party, here, the Veteran, filed his original claim 
of entitlement to service connection for PTSD in February 
1984.  The claim was denied by the RO in June 1984 and by the 
Board in March 1986.  In January 2004, the moving party's 
request to reopen the previous denial of the claim of 
entitlement to service connection for PTSD was received at 
the RO.  The claim was reopened and service connection for 
PTSD was granted, effective January 13, 2004.  

Generally, the effective date for the grant of service 
connection based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  In addition, where a claim is received 
after a final disallowance, the effective date of the claim 
shall be the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(q), (r).  38 U.S.C.A. § 5109A, which states that for the 
purposes of authorizing benefits, reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the correct decision had been made on the date of the 
prior decision.  

The moving party argues that the Board's 1986 decision was 
clearly erroneous because 1984 clinical records disclose a 
diagnosis of PTSD.  The moving party contends that evidence 
of a diagnosis of PTSD, together with the fact that the 
Veteran had earned a Combat Infantryman's Badge (CIB), 
entitled the Veteran to service connection for PTSD.  
Specifically, the moving party contends that some of the 
evidence of record at the time of the 1986 decision was not 
considered, or that VA failed to properly apply the governing 
regulatory provision.  

In a claim for service connection, a veteran will receive the 
benefit of the doubt when an approximate balance of positive 
and negative evidence exists.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  Thus, when a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran ordinarily 
prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  However, a 
claim based on CUE requires a showing beyond a reasonable 
doubt.  Instead, the moving party must show that the result 
would have been manifestly different but for the error, and 
that reasonable mind could not differ about whether the 
result urged by the moving party would have been reached but 
for the error.  Even where the premise of the error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). 

In this case, the Veteran contends that records from the 
Family Service Association of Brown County from April 1984 to 
October 1984 disclosed a diagnosis of PTSD.  The VA examiner 
who conducted April 1984 VA examination noted that the 
Veteran was under care of the Veterans Outreach Center in 
Green Bay, Wisconsin, and noted that the Veteran was being 
treated with tranquilizers prescribed by a private clinical.  
The VA examiner assigned a diagnosis of avoidant personality 
disorder associated with mild intermittent depression and 
anxiety.  

Private clinical records dated in April 1984 through October 
1984 reflect that the provider assigned a diagnosis of PTSD, 
chronic.  The records reflect that the Veteran was treated 
during about 15 treatment visits for this diagnosis.  The 
private clinical records also reflect that the private 
therapy was discontinued after the Veteran's claim for 
service connection for PTSD was denied.

Because the diagnosis assigned by the providers who treated 
the Veteran from April 1984 through October 1984, another 
psychiatric examination was requested.  See April 1985 
Memorandum.  Three examiners conducted a special psychiatric 
examination in May 1985.  The three examiners concluded that 
the Veteran's symptoms did not demonstrate a clear diagnosis 
of PTSD.  

The Board explicitly noted, in its 1986 decision, that the 
Veteran was treated by private clinicians who assigned a 
diagnosis of PTSD, and noted that the VA examination in April 
1984 disclosed personality disorder and that the examiners 
who conducted the May 1985 VA examination concluded that they 
were unable to ascertain pertinent symptoms that would 
support a diagnosis of PTSD.  The Board found, as a matter of 
fact, that the Veteran was awarded a CIB, but also found, as 
a matter of fact, that the medical evidence demonstrated that 
the Veteran's symptoms did not meet the diagnostic criteria 
for PTSD.  

The moving party has not pointed to any provision of the 
regulation applicable in 1984, 1985, or 1986 that would have 
authorized a presumption that medical evidence which assigned 
a diagnosis of PTSD outweighed medical evidence unfavorable 
to a diagnosis of PTSD.  

The medical evidence associated with the claims file at the 
time of the April 4, 1986, decision discloses that some 
providers assigned a diagnosis of PTSD, but other providers 
did not.  The moving party contends that, since the three 
examiners who conducted the May 1985 VA examination did not 
assign a diagnosis of any Axis I disorder, the fact that 
there was evidence for and against the Veteran's claim for 
PTSD should have been resolved in the Veteran's favor.  

The moving party has not established that there was a 
particular error in application of law or fact such that an 
error undebatably occurred.  The 1986 Board decision 
explicitly discusses the 1984 private clinical evidence which 
is favorable to the Veteran, and discussed in some detail why 
the Board concluded that the May 1985 VA examination findings 
were unfavorable.  Rather, the moving party argues that the 
determination that the May 1985 VA examination report was 
unfavorable to the Veteran was in error.  A difference of 
opinion as to how facts were weighed and evaluated does not 
provide a basis upon which to find that there was CUE during 
the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 
96 (1995).  

The record clearly discloses that the Board considered all 
the evidence of record, including the evidence favorable to 
the Veteran.  The moving party's argument that the Board's 
determination that the May 1985 VA examination was 
unfavorable to the Veteran was incorrect.  An allegation that 
the facts were incorrectly weighed or that reasonable doubt 
should have been resolved in the Veteran's favor is not a 
valid CUE claim.  See, e.g., Simmons v. Principi, 17 Vet. 
App. 104 (2003) (where the veteran is asserting disagreement 
with how VA evaluated the facts before it, the claim should 
be dismissed without prejudice because of the absence of 
legal merit or lack of entitlement under the law); Crippen v. 
Brown, 9 Vet. App. 412, 420 (1996).  

In order to establish CUE, it must be clear from the face of 
the decision that a particular fact or law was not considered 
in the adjudication of the case.  The Board's decision 
discusses consideration of the particular facts and of the 
applicable law.  In summary, for the reasons and bases 
expressed above, the Board finds that an April 4, 1986 Board 
decision did not contain CUE.  The motion is accordingly 
denied.


ORDER

The motion to revise the Board's April 4, 1986 decision on 
the basis of CUE is denied.




____________________________________________
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



